 



Exhibit 10.4
FIRST AMENDMENT TO
SECURITYHOLDERS AGREEMENT
     THIS FIRST AMENDMENT TO SECURITYHOLDERS AGREEMENT (this “Amendment”) is
made and entered into as of July 17, 2006 by and among Windstream Corporation
(f.k.a. Valor Communications Group, Inc.) (the “Company”) and the Investors
signatory hereto.
     WHEREAS, the Company and the Investors entered into that certain
Securityholders Agreement (the “Securityholders Agreement”), dated as of
February 14, 2005;
     WHEREAS, the Company entered into an Agreement and Plan of Merger, dated as
of December 8, 2005, by and among Alltel Corporation, Alltel Holding Corp.
(“Spinco”) and the Company (the “Merger Agreement”), pursuant to which Spinco
will merge with and into the Company upon the terms and subject to the
conditions set forth in the Merger Agreement (the “Merger”); and
     WHEREAS, as a condition to the consummation of the transactions
contemplated by the Merger Agreement, the Company and certain Investors agreed
to amend the terms of the Securityholders Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree:

1.   Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Securityholders Agreement.   2.  
Amendments. Effective simultaneously with the consummation of the Merger,
Securityholders Agreement is hereby amended as follows:

  (A)   Section 1 of the Securityholders Agreement is hereby amended as follows:

  (I)   the definitions of “Company Offering,” “Delay Notice,” “Information
Delay Notice,” “Shelf Registration Statement,” and “Transaction Delay Notice”
are hereby deleted in their entirety and replaced with the following:        
“Company Offering” shall have the meaning set forth in Section 4(c) hereof.    
    “Delay Notice” shall have the meaning set forth in Section 4(c) hereof.    
    “Information Delay Notice” shall have the meaning set forth in Section 4(a)
hereof.

 



--------------------------------------------------------------------------------



 



      “Shelf Registration Statement” shall have the meaning set forth in Section
4(a) hereof.         “Transaction Delay Notice” shall have the meaning set forth
in Section 4(c) hereof.     (II)   the following definitions are hereby added to
Section 1 of the Securityholders Agreement:         “Merger” shall mean the
merger of Alltel Holding Corp. with and into the Company pursuant to the Merger
Agreement.         “Merger Agreement” shall mean that certain Agreement and Plan
of Merger, dated as of December 8, 2005, by and among the Company, Alltel
Corporation and Alltel Holding Corp.         “Underwritten Offering” shall have
the meaning set forth in Section 4(b) hereof.”     (III)   the following
definitions are hereby deleted from Section 1 of the Securityholders Agreement:
        “Long-Form Registrations”         “Short-Form Registrations”        
“Threshold Amount”         “Vestar Designee”         “Welsh Designee”

  (B)   Section 4 of the Securityholders Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:

“4. Shelf Registration; Underwritten Offerings;
(a) Shelf Registration.
(i) Filing of Shelf Registration Statement. As soon as practicable after the
consummation of the Merger, the Company shall, at its cost, prepare and file and
use its reasonable best efforts to cause to be declared effective a shelf
registration statement pursuant to Rule 415 of the Securities Act (the “Shelf
Registration Statement”) covering all of the Registrable Securities held by the
Investors. The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 7 hereof to the extent necessary to ensure
that it is available for resales of the Registrable Securities by the holders
thereof entitled to benefit

2



--------------------------------------------------------------------------------



 



from this Section 4(a), and to ensure that it conforms to the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a continuous period until the
earlier to occur of (i) the second anniversary of the effectiveness of the Shelf
Registration Statement (extended as may be necessary to compensate for any
periods during which sales of Registrable Securities are suspended under the
Shelf Registration Statement as provided in this Agreement) or (ii) the date on
which each of the Welsh Investors and the Vestar Investors may sell all of their
respective Registrable Securities without regard to volume limitation pursuant
to Rule 144 of the Securities Act.
(ii) Suspension of the Shelf Registration Statement. The Company may suspend
sales under the Shelf Registration Statement if the Company determines in its
good faith judgment after consultation with its securities counsel that the
filing of an amendment or supplement to the Shelf Registration Statement is
necessary in order to effect resales pursuant to the Shelf Registration
Statement and such filing would require disclosure of material non-public
information which the Company has a bona fide business purpose for preserving as
confidential and the Company provides the Investors written notice (the
“Information Delay Notice”) thereof promptly after the Company makes such
determination, the Company may suspend resales of Registrable Securities under
the Shelf Registration Statement for up to 75 days. Notwithstanding the
foregoing, with respect to suspensions of resales of Registrable Securities
under the Shelf Registration Statement described above (x) the Company shall use
its reasonable best efforts to cause to be terminated as soon as it is
practicable, any such period under which sales of Registrable Securities are
suspended under the Shelf Registration Statement and (y) the Company shall not
deliver more than one Information Delay Notice within any period of 180
consecutive days.
(iii) Notice Requirement. Not more than four (4) business days nor less than two
(2) business days prior to effecting any sale of Registrable Securities under
the Shelf Registration Statement representing in excess of 0.25% of the
Company’s then outstanding common stock on a fully diluted basis, the Welsh
Investors shall provide written notice to the Company of their intention to
effect such sale.
(b) Underwritten Offering.
(i) Request for Underwritten Offering. At any time after the 90th day following
the consummation of the Merger, the holders of at least 50% of the outstanding
Registrable Securities initially held by the Welsh Investors, the Vestar
Investors and their respective affiliates (the “Requesting Party”) may request
the Company effect an underwritten offering under the Shelf Registration
Statement of all or any portion of the Registrable Securities held by the
Requesting Party (an “Underwritten Offering”). The Requesting Party shall be
entitled to request up to one (1) Underwritten Offering pursuant to this Section

3



--------------------------------------------------------------------------------



 



4(b); provided that the Company’s obligation with respect to any such
Underwritten Offering shall be deemed satisfied only when 75% of the Registrable
Securities of the Requesting Party specified in such notice and of any other
party that has requested pursuant to Section 4(b)(ii) below that its Registrable
Securities be included in such Underwritten Offering shall have been sold
pursuant thereto.
(ii) Participation by Other Investors in an Underwritten Offering; Procedure.
Promptly following receipt of any notice under this Section 4 from any
Requesting Party, the Company shall immediately notify the other Investors and
shall use its reasonable best efforts to include in such Underwritten Offering
the number of Registrable Securities specified in any notice received from such
requesting Investors (and in any notices received from such Investors within
20 days after notice from the Company), in each case subject to Section 4(c)
below.
(iii) Designation of Managing Underwriter. The Board may designate the managing
underwriter of an offering pursuant to this Section 4(b), such underwriter to be
reasonably acceptable to the Majority Sellers.
(c) Certain Restrictions.
(i) Notwithstanding anything in this Section 4 to the contrary, the only
securities that the Company shall be required to register pursuant to this
Section 4 shall be Registrable Securities.
(ii) If, upon receipt of a request pursuant to Section 4(b), the Company is
advised in writing by a nationally recognized investment banking firm in the
United States selected by the Company that, in such firm’s opinion, an
Underwritten Offering by the Company at the time and on the terms requested
would adversely affect any public offering of securities of the Company (other
than in connection with employee benefit and similar plans) (a “Company
Offering”) with respect to which the Company has commenced preparations for a
registration prior to the receipt of a registration request pursuant to Section
4(b) and the Company furnishes the Investors with a certificate signed by the
Chief Executive Officer or Chief Financial Officer of the Company to such effect
(the “Transaction Delay Notice” and, together with any Information Delay Notice,
a “Delay Notice”) promptly after such request, the Company shall not be required
to effect a registration pursuant to Section 4(b) until the earliest of
(i) 30 days after the completion of such Company Offering, (ii) promptly after
the abandonment of such Company Offering or (iii) 120 days after the date of the
Transaction Delay Notice; provided that in any event the Company shall not be
required to effect any Underwritten Offering prior to the termination, waiver or
reduction of any “blackout period” required by the underwriters to be applicable
to the Investors in connection with any Company Offering; and provided further
that in no event shall the Company delay such Underwritten Offering for more
than 180 days.

4



--------------------------------------------------------------------------------



 



(iii) If upon receipt of a request pursuant to Section 4(b) or while a request
pursuant to Section 4(b) is pending, the Company delivers an Information Delay
Notice to the Investors, the Company shall not be required to comply with its
obligations under Section 4(b) until the earlier of (i) the date upon which such
material information is disclosed to the public or ceases to be material or
(ii) 75 days after the Investors’ receipt of such notice.
(iv) Notwithstanding the foregoing provisions of this Section 4(c), the Company
shall be entitled to serve only one Delay Notice within any period of 180
consecutive days.”

  (C)   Section 5 of the Securityholders Agreement is hereby amended by deleting
the final sentence of such Section in its entirety and substituting in lieu
thereof the following:         “If the method of disposition of any such
registration shall be an underwritten public offering and the managing
underwriter advises the Company in writing that the number of securities
requested to be included in such offering exceeds the number of securities which
can be sold therein without adversely affecting the marketability of the
offering, the Company will include in such registration, as may be determined by
the managing underwriters: (A) first, all the securities which the Company
proposes to sell for its own account, and (B) second, the Registrable Securities
and any other securities requested to be included in such registration, pro rata
among the holders of such Registrable Securities or other securities, based on
the number of such Registrable Securities or other securities which they own.”

  (D)   Section 6(a) of the Securityholders Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following:         “(a) As may be required by the managing underwriter of an
underwritten registration of securities of the Company pursuant to the
Securities Act, in its sole discretion, the Welsh Investors and the Vestar
Investors shall not effect any public sale or distribution (including sales
pursuant to Rule 144) of Registrable Securities for the lesser of (i) the period
from seven days prior to and 90 days following the effective date of any such
underwritten registration of securities of the Company (or, in the case of an
underwritten offering of shares pursuant to an effective shelf registration
statement (other than the Shelf Registration Statement), the seven days prior to
and 90 days following the time such offering is to commence) and (ii) the period
of time required by the managing underwriter of such underwritten registration,
provided that the Welsh Investors and the Vestar Investors shall not be subject
to the restrictions contained in this Section 6(a) more than once in any period
of 180 consecutive days.”     (E)   Section 6 of the Agreement is hereby amended
to include the following subsection (c):

5



--------------------------------------------------------------------------------



 



      “(c) Notwithstanding anything to the contrary set forth herein, for a
period of 90 days following the consummation of the Merger, the Welsh Investors
shall not, without the prior written consent of the Company, directly or
indirectly sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer, or enter into any swap or
other agreement or transaction that transfers, in whole or in part, the economic
consequences of ownership of, any Registrable Securities (including any transfer
under the Shelf Registration Statement). The foregoing restrictions, however,
shall not apply to any transfers (i) as a bona fide gift or gifts; (ii) to any
trust for the direct or indirect benefit of the Welsh Investors (or any limited
partner or stockholder of any Welsh Investor) or the immediate family of the
Welsh Investors (or any limited partner of stockholder of any Welsh Investor);
(iii) as a distribution to limited partners or stockholders of any Welsh
Investor; or (iv) to any Welsh Investor’s affiliates or to any investment fund
or other entity controlled or managed by the such Welsh Investor; provided that
in any such case, prior to such transfer, the Company shall receive a signed
agreement from such transferee agreeing to the restrictions set forth above for
the balance of the 90 day period, as well as the other provisions of this
Agreement, and an opinion of counsel, reasonably satisfactory to the Company,
that such transfer is exempt from registration under the Securities Act. For
purposes of this Agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin. The Welsh
Investors also agree and consent to the entry of stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of the
Registrable Securities except in compliance with the foregoing restrictions.”  
  (F)   Section 7 of the Securityholders Agreement is hereby amended as follows:

  (I)   The first sentence of Section 7 of the Securityholders Agreement is
hereby amended by deleting such sentence in its entirety and substituting in
lieu thereof the following:

“If and whenever the Company is required to effect or cause the registration of
any Registrable Securities or an Underwritten Offering of such securities under
the Securities Act as provided in this Agreement, the Company will, as
expeditiously as possible:”

  (II)   Section 7(a) of the Securityholders Agreement is hereby amended by
deleting such section in its entirety and substituting in lieu thereof the
following:

“(a) use its reasonable best efforts to prepare and file with the Commission a
registration statement or prospectus on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate, and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended methods of distribution thereof, and use its reasonable best
efforts to cause such registration statement to become and remain effective as

6



--------------------------------------------------------------------------------



 



promptly as practicable; provided that before filing with the Commission a
registration statement or any amendments or supplements thereto, the Company
will (i) furnish to the selling Investors copies of the form of prospectus
(including the preliminary prospectus) proposed to be filed and furnish to
counsel for the selling Investors copies of all such documents proposed to be
filed, which documents will be subject to the review of such counsel and, in the
case of any registration hereunder other than an incidental registration
pursuant to Section 5, shall not be filed without the approval of such counsel
(which approval shall not be unreasonably withheld, conditioned or delayed) and
(ii) notify the selling Investors of any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.”

  (III)   Section 7(b) of the Securityholders Agreement is hereby amended by
deleting such section in its entirety and substituting in lieu thereof the
following:     “(b)   [Reserved]”     (IV)   Section 7(e) of the Securityholders
Agreement is hereby amended by adding the word “reasonable” prior to the words
“best efforts” appearing on the first line thereof.     (V)   Section 7(j) of
the Securityholders Agreement is hereby amended by adding the word “reasonable”
prior to the words “best efforts” appearing on the first line thereof.     (VI)
  Section 7(k) of the Securityholders Agreement is hereby amended by adding the
parenthetical “(in the case of an Underwritten Offering)” to the end of such
Section.     (VII)   Section 7(m) of the Securityholders Agreement is hereby
amended by adding the word “reasonable” prior to the words “best efforts”
appearing on the first line thereof.     (VIII)   Section 7(n) of the
Securityholders Agreement is hereby amended by adding the word “reasonable”
prior to the words “best efforts” appearing on the first line thereof.

  (G)   Section 9 of the Securityholders Agreement is hereby amended by deleting
such Section in its entirety and substituting in thereof the following:        
“9.       [Reserved]”     (H)   Section 13 of the Securityholders Agreement is
hereby amended to include the following subsection (q):

7



--------------------------------------------------------------------------------



 



“(q) Term. This Agreement, including the Company’s obligation to maintain the
Shelf Registration Statement and all rights of holders thereunder, shall
terminate effective upon the earlier to occur of the (A) second anniversary of
the effectiveness of the Shelf Registration Statement (extended as may be
necessary to compensate for any periods during which sales of Registrable
Securities are suspended under the Shelf Registration Statement as provided in
this Agreement) or (B) the date on which all Registrable Securities can be sold
without regard to volume limitations or manner of sale restrictions pursuant to
Rule 144 promulgated under the Securities Act.”

3.   No Other Amendments. Except for the amendments expressly set forth and
referred to in Section 2 hereof, the Securityholders Agreement shall remain
unchanged and in full force and effect. In the event that the Merger Agreement
is terminated for any reason, then this Amendment will be of no force or effect
and the Securityholders Agreement will not be amended by any of the amendments
set forth in Section 2 hereof.   4.   Entire Agreement. The Securityholders
Agreement, as amended by this Amendment, constitutes the entire agreements and
understandings of the parties hereto in respect of the subject matter contained
herein, and there are no restrictions, promises, representations, warranties,
covenants, or undertakings with respect to the subject matter hereof, other than
those expressly set forth or referred to herein. The Securityholders Agreement,
as amended by this Amendment, supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.   5.  
Applicable Law. This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware without regard to principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.   6.   Severability. The invalidity,
illegality or unenforceability of one or more of the provisions of this
Amendment in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Amendment in such jurisdiction or the
validity, legality or enforceability of this Amendment, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.   7.   Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same Amendment.   8.   Headings. The headings and
captions contained herein are for convenience of reference only and shall not
control or affect the meaning or construction of any provision hereof.

*****

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Amendment as of the day
and year first written above.

                  VALOR COMMUNICATIONS GROUP, INC.    
 
           
 
  By:   /s/ William M. Ojile, JR.    
 
           
 
      Name: William M. Ojile, JR.    
 
      Title: Secretary    
 
                INVESTORS:    
 
                WCA Management Corporation         The Patrick Welsh 2004
Irrevocable Trust         Russell L. Carson         The Bruce K. Anderson 2004
Irrevocable Trust         Andrew M. Paul         Pondfield Holdings, L.P.      
  Thomas E. McInerney         Robert A. Municucci         Anthony J. deNicola  
      Paul B. Queally         Lawrence B. Sorrel         D. Scott Mackesy      
  John Clark         Sean M. Traynor         John Almeida, Jr.         Sanjay
Swani         Eric Lee         Jonathan M. Rather    
 
           
 
  By:   /s/ Jonathan M. Rather    
 
           
 
      Jonathan M. Rather, Individually and as    
 
      Attorney-in-Fact    

9



--------------------------------------------------------------------------------



 



                  WELSH CARSON ANDERSON & STOWE IX, L.P.    
 
      By: WCAS IX Associates LLC,    
 
      Its: General Partner    
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                WCAS IX ASSOCIATES LLC    
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                WCAS IX ASSOCIATES LLC         as agent for Participating LP’s  
 
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                WCAS CAPITAL PARTNERS III, L.P.         By: WCAS III Associates
LLC,         Its: General Partner    
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    

10



--------------------------------------------------------------------------------



 



                  WELSH CARSON ANDERSON & STOWE VIII, L.P.    
 
      By: WCAS VIII Associates LLC,    
 
      Its: General Partner    
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                WCAS VIII ASSOCIATES LLC    
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                WCAS VIII ASSOCIATES LLC         as agent for Participating LP’s
   
 
           
 
  By:   /s/ Anthony J. de Nicola    
 
           
 
      Name:    
 
      Title:    
 
                VESTAR CAPITAL PARTNERS III, L.P.         By: Vestar Associates
III, L.P.         Its: General Partner         By: Vestar Associates Corporation
III         It’s: General Partner    
 
           
 
  By:   /s/ Jack Feder    
 
           
 
      Name:    
 
      Title:    

11



--------------------------------------------------------------------------------



 



                  VESTAR CAPITAL PARTNERS IV, L.P.    
 
      By: Vestar Associates IV, L.P.    
 
      Its: General Partner    
 
      By: Vestar Associates Corporation IV    
 
      Its: General Partner    
 
           
 
  By:   /s/ Jack Feder    
 
           
 
      Name:    
 
      Title:    
 
                VESTAR/VALOR, LLC         By: Vestar Associates IV, L.P.        
Its: Managing Member         By: Vestar Associates Corporation IV         Its:
General Partner    
 
           
 
  By:   /s/ Jack Feder    
 
           
 
      Name:    
 
      Title:    

12